DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim is objected to because they include reference characters which are not enclosed within parentheses, specifically, the claim recites “a first EIW (EIW)” in line 11.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al (US Patent Application Publication 2017/0118041), and further in view of Taniguchi et al (US Patent Application Publication 2018/0270140). Hereinafter Bhattacharya and Taniguchi.

Regarding claim 1, Bhattacharya discloses a first network device (extended bridge, Fig. 1), comprising: 
a main bridge (master CB (controlling bridge) node, where the master CB is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
a first bridge different from the main bridge (transit PE (port extender) node, where the transit PE is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
an Ethernet interface (the switch/router includes I/O module that includes one or more ports that are used by the switch/router, paragraph [0041]) provided with a first Ethernet port whose bridge is selectively set as one of the main bridge and the first bridge (the one or more ports of the I/O module are used by the switch/router to send and receive data packets to/from other networks/hosts, as well as to/from other units within extended bridge, paragraph [0041]); and 
a processing unit (the switch/router includes management module that includes one or more management CPUs for managing and controlling the operation of switch/router, paragraph [0040]) coupled to the Ethernet interface to perform the following steps in response to the first Ethernet port being connected to a mesh network: 
controlling the first Ethernet port to transmit a first broadcast packet carrying a first EIW (EIW) (the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE).
However, Bhattacharya does not explicitly disclose “if a second broadcast packet is received within a predetermined period, parsing the second broadcast packet to extract a packet path information to determine whether a path loop exists; if it is determined that the path loop exists, determining, according to the first EIW and a second EIW carried by the second broadcast packet, whether the bridge of the first Ethernet port is set as the first bridge and whether the first Ethernet port needs to be set to a blocking state.”
Taniguchi discloses “if a second broadcast packet is received within a predetermined period, parsing the second broadcast packet to extract a packet path information to determine whether a path loop exists; if it is determined that the path loop exists, determining, according to the first EIW and a second EIW carried by the second broadcast packet, whether the bridge of the first Ethernet port is set as the first bridge and whether the first Ethernet port needs to be set to a blocking state” as a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 2, Bhattacharya and Taniguchi disclose the first network device according to claim 1, but Bhattacharya does not explicitly disclose wherein the packet path information contains a source address, and if the source address and a first Ethernet port address both belong to the first network device, it is determined that the path loop exists.
Taniguchi discloses “the packet path information contains a source address, and if the source address and a first Ethernet port address both belong to the first network device, it is determined that the path loop exists” as a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 3, Bhattacharya and Taniguchi disclose the first network device according to claim 1, but Bhattacharya does not explicitly disclose wherein the first EIW is related to at least one of a user setting, a MAC address of the first Ethernet port, the MAC address of the first network device, and name of the first Ethernet port.
Taniguchi discloses “at least one of a MAC address of the first Ethernet port, the MAC address of the first network device” as a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 4, Bhattacharya and Taniguchi disclose the first network device according to claim 1, Bhattacharya discloses wherein the first network device is selectively set as one of a master device role and a slave device role (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]); if the first network device is set as the master device role, the first network device responds to a network address requesting broadcast packet originated from another network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the CB that is designated as master CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE); if the first network device is set as the slave device role, the first network device transmits the network address requesting broadcast packet to the other network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet).

Regarding claim 5, Bhattacharya and Taniguchi disclose the first network device according to claim 4, Bhattacharya discloses wherein the processing unit further performs the following steps: if the first Ethernet port transmits the first broadcast packet, setting the bridge of the first Ethernet port as the first bridge, and setting the first network device as the master device role (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; where the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the CB that is designated as master CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE).

Regarding claim 6, Bhattacharya and Taniguchi disclose the first network device according to claim 4, wherein the processing unit further performs the following steps: if no broadcast packet is received within the predetermined period, setting the first network device as the master device role, setting the bridge of the first Ethernet port as the main bridge, and setting the first Ethernet port to a forwarding state (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet).

Regarding claim 7, Bhattacharya and Taniguchi disclose the first network device according to claim 4, but Bhattacharya does not explicitly disclose wherein the processing unit further performs the following steps: if parsing of the packet path information determines that no path loop exists, detecting whether a second network device transmitting the second broadcast packet is set as the master device role.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]). The loop determination unit detects for loop path, and the determination is continued until a loop path is detected.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily Taniguchi).

Regarding claim 8, Bhattacharya and Taniguchi disclose the first network device according to claim 7, Bhattacharya discloses wherein if the second network device is not set as the master device role, the bridge of the first Ethernet port is set as the main bridge, and the first Ethernet port is set to a forwarding state to transmit a broadcast packet response in response to the second broadcast packet (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet).

Regarding claim 9, Bhattacharya and Taniguchi disclose the first network device according to claim 7, Bhattacharya discloses wherein the first broadcast packet further carries a first master weight (MW), and the second broadcast packet further carries a second MW; if the second network device is currently set as the master device role, whether the first network device needs to be set as the master device role is determined according to the first MW and the second MW (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; where the PE Network QoS uses Weighted Round Robin (WRR), Deficit Round Robin (DRR), Weighted Elastic Round Robin (WERR), to observe overall operational and performance behavior changes in the PE and also in the network domain surrounding the PE device, paragraph [0347]).

Regarding claim 10, Bhattacharya discloses a first network device (extended bridge, Fig. 1) selectively set as one of a master device role and a slave device role (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]), wherein if the first network device is set as the master device role, the first network device responds to a network address requesting broadcast packet originated from another network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the CB that is designated as master CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE); if the first network device is set as the slave device role, the first network device transmits the network address requesting broadcast packet to the other network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet); and the first network device comprises: 
a main bridge (master CB (controlling bridge) node, where the master CB is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
a first bridge different from the main bridge (transit PE (port extender) node, where the transit PE is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
the switch/router includes I/O module that includes one or more ports that are used by the switch/router, paragraph [0041]) provided with a first Ethernet port whose bridge is selectively set as one of the main bridge and the first bridge (the one or more ports of the I/O module are used by the switch/router to send and receive data packets to/from other networks/hosts, as well as to/from other units within extended bridge, paragraph [0041]); and 
a processing unit (the switch/router includes management module that includes one or more management CPUs for managing and controlling the operation of switch/router, paragraph [0040]) coupled to the Ethernet interface to perform the following steps in response to the first Ethernet port being connected to a mesh network: 
controlling the first Ethernet port to transmit a first broadcast packet carrying a first MW (the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE). 
While Bhattacharya discloses “determining, according to the first MW and a second MW carried by the second broadcast packet, whether the first network device needs to be set as the master device role” as the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on (paragraphs [0036] – [0037]); the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge (paragraphs [0044], [0048], [0049]); the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine (paragraph [0191]); where the PE Network QoS uses Weighted Round Robin (WRR), Deficit Round Robin (DRR), Weighted Elastic Round Robin (WERR), to observe overall operational and performance behavior changes in the PE and also in the network domain surrounding the PE device (paragraph [0347]), Bhattacharya does not explicitly disclose “if a second broadcast packet is received within a predetermined period.”
Taniguchi discloses a layer-2 switch includes monitoring unit that includes timers and counters for each of the communication ports, frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port,  (paragraphs [0039], [0048] – [0058]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including monitoring unit to notify the loop determination unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for configuring the master controlling bridge node and the slave path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 11, Bhattacharya and Taniguchi disclose the first network device according to claim 10, Bhattacharya discloses wherein if the first MW is larger than the second MW, the first network device is set as the master device role, the bridge of the first Ethernet port is set as the main bridge, and the first broadcast packet is re-transmitted (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; where the PE Network QoS uses Weighted Round Robin (WRR), Deficit Round Robin (DRR), Weighted Elastic Round Robin (WERR), to observe overall operational and performance behavior changes in the PE and also in the network domain surrounding the PE device, paragraph [0347]).

Regarding claim 12, Bhattacharya and Taniguchi disclose the first network device according to claim 10, but Bhattacharya does not explicitly disclose wherein if the second broadcast packet is received within the predetermined period, the processing unit further determines, according to the first MW and the second MW, whether the first Ethernet port needs to be set to a blocking state.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 13, Bhattacharya and Taniguchi disclose the first network device according to claim 12, but Bhattacharya does not explicitly disclose wherein if the first MW is smaller than the second MW and the first network device is not allowed to be set as the slave device role, the first network device is set as the master device role, the bridge of the first Ethernet port is set as the first bridge, and the first Ethernet port is set to the blocking state.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 14, Bhattacharya and Taniguchi disclose the first network device according to claim 10, wherein if the first MW is smaller than the second MW and the first network device is allowed to be set as the slave device role, the first network device is set as the slave device role, the bridge of the first Ethernet port is set as the first bridge, and the first Ethernet port is set to a learning state (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the monitoring event includes Network Processor's Hardwire Events, Hardwire MAC Aging, Hardwire Data Path based MAC Learning, [0407], [0413]).

Regarding claim 15, Bhattacharya and Taniguchi disclose the first network device according to claim 14, Bhattacharya discloses wherein the first Ethernet port is further set as a potential uplink path (potential UPth) (the PE device allows programming/re-programming of Load Balancing of Traffic across member ports of a Physical or Virtual Ethernet Aggregate Link, or Multi-Chassis Trunk interfaces, or across multiple PE Uplink Ports when Edge-PE(s) are multi-homed with multiple Member CB(s) or multi-homed with multiple Transit-PE, paragraph [0350]).

Regarding claim 16, Bhattacharya and Taniguchi disclose the first network device according to claim 10, but Bhattacharya does not explicitly disclose wherein the first MW is related to at least one of (a) a user setting, (b) whether the first Ethernet port is capable of linking up to the Internet, (c) transmission speed to the Internet from the first Ethernet port, (d) the (media access control (MAC) address of the first Ethernet port.
Taniguchi discloses “the MAC address of the first Ethernet port” as a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 17, Bhattacharya discloses a first network device (extended bridge, Fig. 1) selectively set as one of a master device role and a slave device role (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]), wherein if the first network device is set as the master device role, the first network device responds to a network address requesting broadcast packet originated from another network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the CB that is designated as master CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE); if the first network device is set as the slave device role, the first network device transmits the network address requesting broadcast packet to the other network device (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet); and the first network device comprises: 
a main bridge (master CB (controlling bridge) node, where the master CB is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
a first bridge different from the main bridge (transit PE (port extender) node, where the transit PE is network device (e.g., routers and/or switches), Fig. 1, paragraph [0034]); 
an Ethernet interface(the switch/router includes I/O module that includes one or more ports that are used by the switch/router, paragraph [0041]) provided with a first Ethernet port whose bridge is selectively set as one of the main bridge and the first bridge (the one or more ports of the I/O module are used by the switch/router to send and receive data packets to/from other networks/hosts, as well as to/from other units within extended bridge, paragraph [0041]); and 
a processing unit (the switch/router includes management module that includes one or more management CPUs for managing and controlling the operation of switch/router, paragraph [0040]) coupled to the Ethernet transmission interface, wherein if the first network device is set as the slave device role and the bridge of the first Ethernet port is set as the first bridge (the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]; the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine, paragraph [0191]; the PE designated as slave agent forwards the packet), the processing unit performs the following steps: 
controlling the first Ethernet port to transmit a first broadcast packet in response to a predetermined scenario that the first Ethernet port is connected to a mesh network (the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE).
While Bhattacharya discloses “setting the bridge of the first Ethernet port as the main bridge and re-transmitting the first broadcast packet” as the extended bridge designates any of the CB as a master CB, and the other CBs are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on (paragraphs [0036] – [0037]); the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge (paragraphs [0044], [0048], [0049]); the statistics collection agents run in distributed manner with a master/slave architecture, where a master collection agent runs on each CB in the extended bridge to aggregate statistics data reports received from PEs, and a slave collection runs on each PE that collects statistics data from the PE’s data plane forwarding engine (paragraph [0191]); where the PE Network QoS uses Weighted Round Robin (WRR), Deficit Round Robin (DRR), Weighted Elastic Round Robin (WERR), to observe overall operational and performance behavior changes in the PE and also in the network domain surrounding the PE device (paragraph [0347]), Bhattacharya does not explicitly disclose “if a first predetermined period matures but a second broadcast packet is not received, and a second predetermined period matures but a first broadcast packet response responding to the first broadcast packet is not received.”
Taniguchi discloses a layer-2 switch includes monitoring unit that includes timers and counters for each of the communication ports, frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port,  (paragraphs [0039], [0048] – [0058]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including monitoring unit to notify the loop determination unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for configuring the master controlling bridge node and the slave path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 18, Bhattacharya and Taniguchi disclose the first network device according to claim 17, Bhattacharya discloses wherein the first broadcast packet carries a first Ethernet interface weight (the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE).
However, Bhattacharya does not explicitly disclose “if a second broadcast packet is received within the first predetermined period, the second broadcast packet is parsed to extract a 
Taniguchi discloses “if a second broadcast packet is received within the first predetermined period, the second broadcast packet is parsed to extract a packet path information to determine whether a path loop exists; if it is determined that the path loop exists, whether the bridge of the first Ethernet port is set as the first bridge and whether the first Ethernet port needs to be set to a blocking state is determined according to the first EIW and a second EIW carried by the second broadcast packet” as a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily Taniguchi).

Regarding claim 19, Bhattacharya and Taniguchi disclose the first network device according to claim 17, but Bhattacharya does not explicitly disclose wherein when the first predetermined period matures but the second broadcast packet is not received, and the first broadcast packet response is received within the second predetermined period, if the first network device does not have any other uplink path, the bridge of the first Ethernet port is set as the main bridge, and the first Ethernet port is set to a forwarding state.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Since Bhattacharya discloses the PE device allows programming/re-programming of Load Balancing of Traffic across member ports of a Physical or Virtual Ethernet Aggregate Link, or Multi-Chassis Trunk interfaces, or across multiple PE Uplink Ports when Edge-PE(s) are multi-homed with multiple Member CB(s) or multi-homed with multiple Transit-PE (paragraph [0350]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the PE device utilizing Bhattacharya into the layer-2 switch including loop detection unit as taught by Taniguchi for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 20, Bhattacharya and Taniguchi disclose the first network device according to claim 19, but Bhattacharya does not explicitly disclose wherein when the first predetermined period matures but the second broadcast packet is not received, and the first broadcast packet response is received within the second predetermined period, whether the first Ethernet port needs to be set to a blocking state is determined according to the first SIUW and the second SIUW if the first network device is provided with a first uplink path through the first Ethernet port carrying a first SIUW, and the first network device is provided with a second uplink path through a second Ethernet port carrying a second SIUW.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Bhattacharya discloses the PE device allows programming/re-programming of Load Balancing of Traffic across member ports of a Physical or Virtual Ethernet Aggregate Link, or Multi-Chassis Trunk interfaces, or across multiple PE Uplink Ports when Edge-PE(s) are multi-homed with multiple Member CB(s) or multi-homed with multiple Transit-PE (paragraph [0350]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate the PE device utilizing uplink ports to perform load balancing of Bhattacharya into the layer-2 switch including loop detection unit as taught by Taniguchi for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 21, Bhattacharya and Taniguchi disclose the first network device according to claim 20, Bhattacharya discloses wherein the first SIUW is related to at least one of (a) a user setting, (b) network transmission speed from the first Ethernet port to a master device, (c) transmission speed of the network media connected to the first Ethernet port (the PE configuration includes number of usable EB Ports, usable PE's Customer Ports, Port Speed/Bandwidth can be increased or decreased to allow observing or debugging the changes in behavior of PE's overall operations and performance changes based on scaling policies and monitored events, paragraph [0336]).

Regarding claim 22, Bhattacharya and Taniguchi disclose the first network device according to claim 20, but Bhattacharya does not explicitly disclose wherein if the first SIUW 
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily detect a loop path with a simple configuration, and autonomously eliminate the loop path in a network connected with a plurality of masters (paragraph [0011] of Taniguchi).

Regarding claim 23, Bhattacharya and Taniguchi disclose the first network device according to claim 22, Bhattacharya discloses the predetermined scenario further comprises setting the first Ethernet port as the standby uplink path (the extended bridge designates any of the CB as a master CB, and the other CBs are designated as standby CBs and are configured to perform other functions with respect to the master CB, where the other functions include running a variety of different routing, network discovery, network management, and Layer 2 bridging protocols, performing unicast/multicast routing table and forwarding table calculations, performing traffic engineering and policing, and so on, paragraphs [0036] – [0037]).

Regarding claim 24, Bhattacharya and Taniguchi disclose the first network device according to claim 20, but Bhattacharya does not explicitly disclose wherein if the first SIUW is larger than the second slave device uplink weight, firstly the second Ethernet port is set to the blocking state, then the bridge of the first Ethernet port is set as the main bridge, and lastly the first Ethernet port is set to the forwarding state.
Taniguchi discloses a layer-2 switch includes frame identification units that identify a frame received by the communication-port reception units and check whether a target frame for detecting a loop path has been received, where the frame identification units notifies the loop detection unit that a communication port detects a loop path, and the master identifying information that is the MAC address information is extracted from the frame, and the determination unit instructs the frame identification unit to block the communication port at which a loop path is detected at a target communication port (paragraphs [0048] – [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill the art, having the teachings of Bhattacharya and Taniguchi before him or her, to incorporate the layer-2 switch including loop detection unit as taught by Taniguchi, to improve the extended bridge of Bhattacharya for determining loop path with the master controlling bridge node and the path extender node. The motivation for doing so would have been to easily Taniguchi).

Regarding claim 25, Bhattacharya and Taniguchi disclose the first network device according to claim 24, Bhattacharya discloses wherein the first network device further is provided with a wireless network port (the one or more ports of the I/O module are used by the switch/router to send and receive data packets to/from other networks/hosts, as well as to/from other units within extended bridge, paragraph [0041]), which is activated by the first network device after the first network device is connected to a master device (the CB receives a command to create a packet classification rule, determines a PE in the extended bridge that hosts the physical port, and sends a message to the PE upon determining the PE hosting the physical port corresponding to the virtual port, where the CB distributes packet classification rules to the PEs in the bridge, paragraphs [0044], [0048], [0049]; the CB controls the PE by sending (i.e. distributing/broadcasting) the message that hosts the first physical port in the PE).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
FENG et al – the distributed ethernet system including a plurality of switches, which switches are connected in sequence to form a ring, where after being synchronized in clock, each of the switches sequentially performs loop detection and protocol machine 
ALON et al – the master node is connected to a first slave node and to a second slave node, where traffic is conveyed between the master node and the first slave node, and the traffic is conveyed via the second slave node between the master node and the first slave node in case of a fault condition 
YU et al – the system includes a first network device and a second network device in an internal network, a first Ethernet port and a second Ethernet port of the two network devices are of a first type, and loop avoidance priorities of the Ethernet ports are different from each other; root media access control (MAC) addresses of the two network devices are the same, and are different from respective network bridge MAC addresses; the second network device receives a loop detection frame from the first Ethernet port through the second Ethernet port, where a source address of the loop detection frame is the root MAC address, and blocks the second Ethernet port according to the loop avoidance priority
CAO et al – setting one AP as a master AP, setting other APs as slave APs, and establishing a wired network connection between the slave APs and the master AP and a first uplink connection of the master AP, where the master AP sends network configuration to the corresponding slave APs after receiving configuration synchronization request from the slave APs
ABALYAEV et al – the master device organizes the mesh network, creates a network name and a pin code to access the mesh network, forms a first data packet containing an encrypted key for the connecting device to the mesh network, where the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468